Citation Nr: 1038747	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  08-34 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received in order 
to reopen claim for service connection for posterior disc 
protrusions (C4-7) of the cervical spine.

2.  Entitlement to service connection for a lower back condition.

3.  Entitlement to an evaluation in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2008 and April 2009 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified in a Travel Board hearing before the 
undersigned Veterans Law Judge in St. Petersburg, Florida in 
March 2010.  A transcript of that hearing is of record.

The issue of an evaluation in excess of 30 percent for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  The July 2002 rating decision denying the Veteran's claim for 
service connection for claimed posterior disc protrusions (C4-7) 
of the cervical spine, is final. 

2.  Additional evidence received since the July 2002 rating 
decision is cumulative or redundant of evidence previously of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and/or does not raise a reasonable 
possibility of substantiating the claim for service connection 
for posterior disc protrusions (C4-7) of the cervical spine

3.  The Veteran is currently diagnosed with lumbar disc disease. 

4.  The Veteran's lumbar disc disease was not shown in service or 
for many years thereafter, and is not shown to be related to the 
Veteran's military service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the 
claim of service connection for posterior disc protrusions (C4-7) 
of the cervical spine.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).

2.  The criteria for establishing service connection for a lower 
back condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, in a November 2007 letter, issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate a claim 
for service connection, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  The letter also advised the 
Veteran of the need to submit new and material evidence to reopen 
the cervical spine claim, as well as advising the Veteran of the 
basis for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  The letter further advised the Veteran of how 
disability evaluations and effective dates are assigned, and the 
type of evidence which impacts those determinations.  

As to the VA's duty to assist, the record also reflects that VA 
has made reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file include 
the Veteran's service treatment records, service personnel 
records, post service treatment records and examination reports, 
records from the Social Security Administration (SSA), lay 
statements, and hearing testimony.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument, as well as 
presenting for VA examinations.  Thus, the Veteran was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events or 
content of the notices is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Cervical Spine Claim

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of the decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

Service connection for posterior disc protrusions (C4-7) of the 
cervical spine was denied in a July 2002 rating decision.  The 
Veteran did not file a timely appeal of the decision, and that 
decision is final.  See 38 U.S.C.A. § 7105) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2009).  Therefore, new and material 
evidence is needed to reopen the claim.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).

In the July 2002 rating decision, the claim for service 
connection for a cervical spine disorder was denied because there 
was no evidence to show that the Veteran was in service or on 
active duty for training when he received the injury to his neck.  

The evidence of record at the time of that decision included 
service treatment records and service personnel records.  On his 
original application for compensation, the Veteran claimed 
service connection for posterior disc protrusions C4-7 which 
occurred on August 3, 1999 in an automobile accident while 
enroute in his private vehicle to the National Guard armory for 
duty with the Louisiana National Guard.  

Service treatment records from 1989 to 1994 are negative for the 
claimed condition.   A Medical Duty Review Board Proceedings 
report indicated that the Veteran suffered from posterior disc 
protrusion of C4-7 and he was transferred to the inactive 
National Guard.

The evidence received since the July 2002 denial consists of VA 
treatment records and examination reports, the Travel Board 
hearing transcript from March 2010, statements by the Veteran, 
and SSA records.

The Board notes that the SSA records consist only of two 
psychological evaluations and do not indicate any problems with 
his neck or cervical spine.  Thus, the SSA records are not 
relevant to the Veteran's cervical spine claim, nor are they 
considered new and material evidence.

Likewise, the Veteran's statements from June 2007 and December 
2008 relate to his claim for PTSD, and do not mention the 
Veteran's neck injury at all.  In fact, the only mention of any 
neck injury or treatment for a neck injury are in the VA 
treatment records, most of which are mental health treatment 
records.  In this regard, the Veteran's psychological admission 
history and physical from January 2006 indicates that the Veteran 
has "chronic pain (neck, back, shoulders)."  Ongoing VA 
treatment records occasionally show that the Veteran complains of 
chronic pain, as noted in the January 2006 treatment report.  No 
diagnosis of any neck disability appears in the Veteran's VA 
treatment records.

The Board notes that these statements and treatment records, 
while new, are not material as they do not establish that the 
Veteran was on active duty, active duty for training, or inactive 
duty for training when his claimed neck injury occurred, nor do 
they establish that the Veteran's claimed neck condition is 
related to service.   

Finally, in the Veteran's Travel Board hearing before the 
undersigned Veterans Law Judge in March 2010, the Veteran 
testified that he injured his neck while on full active duty with 
the National Guard.  He further testified that he was rear-ended 
in a motor vehicle accident and suffered whiplash, and was 
medically treated by paramedics.  The Veteran stated that he 
submitted all of the paperwork back in 1999, when he originally 
filed his claim.  He testified that he takes Motrin and 
occasionally a muscle relaxer for the chronic pain that he 
suffers in his neck.  He testified that his treating VA physician 
has never stated that she feels his neck condition is related to 
military service.

The Board notes that this is essentially the same information 
regarding the Veteran's accident that was of record at the time 
of the July 2002 rating decision.  As such, it is duplicative or 
cumulative of the evidence already considered in the prior denial 
and is not new.  The Veteran has not submitted any new documents 
or other evidence to demonstrate that he was actually on active 
duty or active or inactive duty for training with the National 
Guard at the time of the accident, or evidence attributing his 
neck disability to service.  Accordingly, the Board finds that 
new and material evidence has not been received and the 
previously denied claim for service connection for posterior disc 
protrusions (C4-7) is not reopened.  Accordingly, the appeal is 
denied. 

Lower Back Claim

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2009).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

The Veteran's service treatment records indicate that the Veteran 
enlisted with no complaints or diagnosis of any lower back 
problems.  The first complaint in service of any lower back pain 
was in November 1989, at which time he was diagnosed with a 
slight back strain of the lower back muscles.  The Veteran 
underwent a physical examination in February 1991, during which 
his back and spine were noted as being normal.  The Veteran 
specifically denied any recurrent back pain at that time.  No 
other complaints were lodged for his back until November 1991.  
He was diagnosed in November 1991 with back strain.  The Veteran 
again complained of back pain in May 1992, while doing sit-ups.  
He was diagnosed with "possible muscle strain of lower back."  
The Veteran sought treatment for that injury again in June 1992, 
at which time the Veteran was diagnosed with "possible back 
strain" and mechanical low back pain.  He had been complaining 
of lower back pain for 4 weeks.  When physically examined in 
October 1992, his spine was normal.  On the accompanying Report 
of Medical History, the Veteran specifically denied any recurrent 
back pain.  In a July 1994 Report of Medical History, the Veteran 
denied having recurrent back pain.

The Veteran's VA treatment records indicate that he complained of 
chronic back and neck pain in his initial visit to VA in August 
2005.  He complained of lower back pain in July 2007 after he 
hurt his back bowling.  The Veteran reported that it was an "old 
Army injury."  The Veteran received treatment through August 
2007 for that injury.  In those treatment records, it was noted 
that the Veteran had an MRI of his lumbar spine in March 2006.  
The MRI was noted as showing disc protrusions at the L3-4, L4-5, 
and L5-S1 spinal segments.  

The Veteran underwent a VA examination on his lower back in 
August 2007.  The examiner noted that the Veteran was seen for 
lower back pain in November 1989, November 1991, and June 1992 in 
service.  The Veteran reported that he had intermittent lower 
back pain since his discharge from service, and that the pain is 
induced by certain movements.  The Veteran reported that the pain 
would begin in his low back and would radiate to his mid-back, 
but denied radiation to his lower extremities.  The Veteran 
reported taking Motrin and treating his back with warm and cold 
compresses.  Following physical examination the examiner 
diagnosed lumbar disc disease.  The examiner opined that the 
Veteran's lumbar disc disease was less likely than not related to 
the events in service, noting the intervening time period between 
discharge and complaints after service that showed a lack of 
chronicity.  She noted that he had lumbar sprains in service but 
now how multi-level disc disease.

In his March 2010 Travel Board hearing, the Veteran testified 
that he hurt his back as a result of doing physical training as 
well as over-exertion when he was in combat, from the weight of 
his gear.  The Veteran testified that it was approximately 110 
pounds of weight.  He testified that one time he fell down, and 
had to be picked up because the weight was so heavy he could not 
pick himself back up.  He indicated that he saw medics during 
service for his injuries and was given Motrin.  The Veteran 
indicated after service he has had continuous problems with his 
lower back, but has only sought treatment a few times.  He 
testified he sought treatment in 2000, 2006 and 2007.  

The Board notes that the Veteran currently suffers from lumbar 
disc disease.  Thus, the first element of service connection has 
been met.  

The evidence also demonstrates that the Veteran sought treatment 
for lumbar muscle strains in service, and testified that he hurt 
his back from over-exertion during combat.  See 38 C.F.R. § 
1154(b).  Additionally, the Veteran's service treatment records 
confirm that he sought treatment, but was never diagnosed with 
any disc disease while in service.  Accordingly, the Board finds 
that the Veteran has an in-service event or injury, which is the 
second element necessary for service connection.

However, the Board must deny service connection because the third 
element of a medical nexus has not been established in this case.  
The Board notes that from discharge in 1993 until 2005, the 
evidence shows that the Veteran did not seek any treatment for 
lower back pain or lumbar spine condition.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis of a 
service connection claim, which weighs against the claim.); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006) 
(the lack of contemporaneous medical records may be a fact that 
the Board can consider).  Indeed, in October 1992 and July 1994 
Reports of Medical History, the Veteran specifically denied 
experiencing recurrent back pain.  

Additionally, the Board notes that it does not find the Veteran's 
assertion of continuous pain since discharge credible, in light 
of the October 1992 and 1994 Reports of Medical History denying 
recurrent back pain, his reports of intermittent pain and 
temporary flare-ups in his August 2007 VA examination, and the 
many years between discharge from service and his complaints of 
"chronic pain" in August 2005.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay 
evidence and conflicting statements of the veteran in weighing 
credibility).  In any event, whether symptoms the Veteran 
experienced in service or reportedly suffered following service 
are in any way related to his current lumbar disc disease 
requires medical expertise to determine.  See Clyburn v. West, 12 
Vet. App. 296, 301 (1999) ("Although the veteran is competent to 
testify to the pain he has experienced since his tour in the 
Persian Gulf, he is not competent to testify to the fact that 
what he experienced in service and since service is the same 
condition he is currently diagnosed with.").  On this point, the 
most probative opinion is that of the VA medical examiner, who 
indicated his lumbar disc disease was not likely related to 
events occurring in service.

While the Veteran contends that his current low back disability 
is related to his military service, it is now well established 
that lay persons without medical training, such as the Veteran, 
are not competent to opine on matters requiring medical 
expertise, such as the etiology of disc disease.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions); 
see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (noting general competence to testify as to symptoms but 
not to provide medical diagnosis).  As such, the Veteran's 
contentions on this point are not competent medical evidence.

Rather, the most competent opinion of record on the relationship 
between the Veteran's service and his currently-diagnosed lumbar 
disc disease is the August 2007 VA examiner's opinion.  That 
opinion was rendered following a review of the claims file and 
provided adequate rationale for the conclusion that the lumbar 
disc disease is not related to service.  

Additionally, the Board notes that arthritis in the lumbar spine 
was not shown within one year following discharge from active 
service.  Therefore, the presumptive provisions of 38 C.F.R. § 
3.309 are not for application.

For the reason set forth above, the Board finds that the 
preponderance of the probative evidence is against a finding that 
the current low back disability is related to service.  
Accordingly, the claim for service connection is denied.   

In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).




ORDER

New and material evidence not having been received, the claim of 
entitlement to service connection for posterior disc protrusions 
(C4-7) of the cervical spine is not reopened, and the appeal is 
denied.

Service connection for a lower back condition is denied.


REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary in connection with the 
Veteran's claim for an evaluation in excess of 30 percent for 
service-connected PTSD.  The Veteran submitted a claim for an 
increased evaluation for his PTSD in November 2008.

The Veteran's VA treating physician indicated in a February 2009 
letter that the Veteran's symptoms had worsened in the last year, 
and that he demonstrated decreased social and occupational 
functioning.  

The Veteran underwent a VA examination in February 2009 at which 
time the examiner concluded that the Veteran does not have PTSD.  
However, the Veteran was diagnosed with a schizoaffective 
disorder and Cluster A personality traits.  The Veteran refused 
to undergo another VA examination in March 2009.  The March 2009 
examiner noted that the Veteran was visibly upset and agitated 
and was unable to finish the examination after the Veteran 
stormed out of the room.  In a separate opinion, the March 2009 
VA examiner specifically noted that the Veteran's schizoaffective 
disorder was not shown in service and was not diagnosed until 
March 2006 indicating that it was not caused directly by the 
Veteran's military service, and that it was not related to the 
Veteran's PTSD.

Ongoing VA treatment records indicate that the Veteran's mental 
condition seems to have been improving with his current treatment 
program.

The Board finds that it is unable to adequately address the claim 
as the Veteran has multiple psychiatric disorders diagnosed and 
the recent VA examination specifically found that he does not 
suffer from PTSD, his only service connected psychiatric 
disability.  Thus, a new VA examination is necessary in this 
case.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and a 
claimant, without "good cause" fails to report for such 
examination scheduled in conjunction with a claim for increase, 
the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing VA treatment records from 
the Bay Pines VA medical center since January 
2010.

2.  The Veteran should then be afforded a VA 
examination by a psychiatrist to determine 
whether the Veteran currently meets the 
diagnostic criteria for PTSD or symptoms of 
PTSD.  The claims folder must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.  All 
tests deemed necessary should be conducted 
and the results reported in detail.  

Following review of the claims folder and 
examination of the Veteran, the psychiatrist 
should address the following:

(a) Does the Veteran currently meet 
the DSM IV diagnostic criteria for 
PTSD?  If not, does he have some 
symptoms of PTSD?

(b) What psychiatric symptoms found 
on examination can be attributed to 
his service connected PTSD?  

(c) If the Veteran suffers from PTSD 
(or symptoms of PTSD) in addition to 
other unrelated psychiatric 
disorders, the examiner should 
identify which of the Veteran's 
psychiatric symptoms are not 
attributed in any way to the 
Veteran's service connected PTSD.  

(d) Provide an opinion as to the 
extent of occupational and social 
impairment caused by symptomatology 
associated with the Veteran's service 
connected PTSD.

The examiner should provide a rationale for 
all opinions expressed.

3.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claim for 
increased evaluation for service-connected 
PTSD.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative, if any, should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


